                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

KIRSTEN POOLE and LIZ MOBERLY,             )
                                           )
                     Plaintiffs,           )
                                           )
       v.                                  ) Civil Action No. 4:20-cv-00187-BCW
                                           )
LONE JACK C-6 SCHOOL DISTRICT,             )
DR. MATTHEW TARWATER,                      )
KATHY BUTLER and KELLIE ROTH,              )
                                           )
                     Defendants.           )

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                  OF DEFENDANT DR. MATTHEW TARWATER

       COME NOW Plaintiffs Kirsten Poole and Liz Moberly (the “Plaintiffs”), by and through

undersigned counsel, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), and pursuant to the parties’

settlement agreement, voluntarily dismisses Defendant Dr. Matthew Tarwater, without prejudice.

                                    Respectfully submitted,

                                    McDOWELL, RICE, SMITH & BUCHANAN, PC

                                    /s/ Thomas R. Buchanan
                                    Thomas R. Buchanan, MO Bar #45612
                                    William C. Odle, MO Bar #38571
                                    Adam J. Gasper, MO Bar #61168
                                    605 W. 47th Street, Suite 350
                                    Kansas City, MO 64112
                                    (816) 753-5400 telephone
                                    (816) 753-9996 facsimile
                                    tbuchanan@mcdowellrice.com
                                    wodle@mcdowellrice.com
                                    agasper@mcdowwellrice.com

                                    ATTORNEYS FOR PLAINTIFFS




         Case 4:20-cv-00187-BCW Document 73 Filed 08/04/20 Page 1 of 2
                                CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing was served this 4th day of August, 2020 upon
all persons requesting electronic notification, by filing it with the Court using the CM/ECF system.


                                      /s/ Thomas R. Buchanan
                                      Thomas R. Buchanan, MO Bar #45612




                                     2
         Case 4:20-cv-00187-BCW Document 73 Filed 08/04/20 Page 2 of 2
